EXHIBIT 10.3
EXHIBIT B
THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF (“TRANSFERRED”)
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN
EXEMPTION FROM REGISTRATION THEREUNDER.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTOR RIGHTS AGREEMENT, DATED AS OF [ ], 2009,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.
CONSECO, INC.
WARRANT TO PURCHASE
[5,000,000]
SHARES OF COMMON STOCK
Issue Date: [___], 2009
     1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.
          “Board of Directors” means the board of directors of the Company or
any committee thereof duly authorized to act in the relevant matter on behalf of
such board of directors.
          “Business Day” means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
Indiana or the State of New York generally are authorized or required by law or
other governmental actions to close.
          “Capital Stock” means, with respect to any person at any time, any and
all shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
person.
          “Clause A Distribution” has the meaning set forth in Section 12(C).
          “Clause B Distribution” has the meaning set forth in Section 12(C).
          “Clause C Distribution” has the meaning set forth in Section 12(C).
          “close of business” means 5:00 p.m., New York City time.

 



--------------------------------------------------------------------------------



 



          “Closing Sale Price” of the Common Stock or any securities distributed
in a Spin-Off, as the case may be, on any date of determination means:
     (a) the closing sale price per share of the Common Stock or such other
securities (or if no closing sale price is reported, the average of the closing
bid and closing ask prices or, if more than one in either case, the average of
the average closing bid and the average closing ask prices) as reported by the
New York Stock Exchange on such date;
     (b) if the Common Stock or such other securities are not listed on the New
York Stock Exchange on such date, the closing sale price per share of the Common
Stock or such other securities (or if no closing sale price is reported, the
average of the closing bid and closing ask prices or, if more than one in either
case, the average of the average closing bid and the average closing ask prices)
as reported in composite transactions for the principal U.S. national or
regional securities exchange on which the Common Stock or such other securities
are traded; or
     (c) if the Common Stock or such other securities are not listed on a U.S.
national or regional securities exchange, the last quoted bid price for the
Common Stock or such other securities on such date in the over-the-counter
market as reported by Pink OTC Markets Inc. or other similar organization; or
     (d) if the Common Stock or such other securities are not so quoted by Pink
OTC Markets Inc. or any similar organization, as determined by a nationally
recognized securities firm retained by the Company for this purpose.
          The Closing Sale Price will be determined without reference to early
hours, after hours or extended market trading.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Common Stock” means the common stock, par value $0.01 per share, of
the Company.
          “Company” means Conseco, Inc., a Delaware corporation.
          “Continuing Director” means, during any period of 12 consecutive
calendar months, those individuals who (a) were directors of the Company on the
first day of each such period or (b) who subsequently became directors of the
Company and whose election or initial nomination for election subsequent to that
date was approved by a majority of the Continuing Directors then on the Company
Board, to constitute a majority of the Company Board.
          “Distributed Property” has the meaning set forth in Section 12(C).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.

2



--------------------------------------------------------------------------------



 



          “Ex-Dividend Date” means, with respect to any issuance, dividend or
distribution, the first date on which shares of the Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question.
          “Exercise Date” means any date, on or prior to the Expiration Date, on
which the Warrantholder exercises the right to purchase the Shares, in whole or
in part, pursuant to and in accordance with the terms and conditions described
herein.
          “Exercise Price” means $6.50 per share of Common Stock, subject to
adjustment as provided in Section 12, and all references thereto shall be deemed
to mean such defined term as adjusted, if applicable.
          “Expiration Date” means the day on which the Expiration Time occurs.
          “Expiration Time” has the meaning set forth in Section 3.
          “Fair Market Value” means the amount which a willing buyer would pay a
willing seller in an arm’s-length transaction as reasonably determined by the
Board of Directors in good faith; provided, however, that if the Warrantholder
disputes such valuation, then such determination shall be made at the expense of
the Company by a third party valuation expert reasonably acceptable to the
Company and the Warrantholder; provided, further, that if the initial
determination of the Board of Directors is within the range of reasonable
valuations of “Fair Market Value” determined by such valuation firm, then the
Warrantholder shall reimburse the Company for the fees and expenses of such
valuation.
          “Fundamental Change” shall be deemed to have occurred at the time
after this Warrant is originally issued if any of the following occurs:
     (a) any acquisition, directly or indirectly, by any person, or two or more
persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the outstanding
shares of voting stock of the Company, in each case other than any transaction:
     (i) involving a merger or consolidation that does not result in a
reclassification, conversion, exchange or cancellation of the outstanding Common
Stock; or
     (ii) pursuant to which the holders of the Common Stock immediately prior to
the transaction have the entitlement to exercise, directly or indirectly, 50% or
more of the total voting power of all shares of capital stock entitled to vote
generally in the election of directors of the continuing or surviving
corporation immediately after the transaction, with such holders’ proportional
voting power immediately after the transaction vis-à-vis each other with respect
to the securities they receive in such transaction being in substantially the
same proportions as their respective voting power vis-à-vis each other with
respect to the Common Stock that they held immediately before such transaction;
or

3



--------------------------------------------------------------------------------



 



     (iii) that is effected solely to change the Company’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding shares of the Common Stock solely into shares of common stock of the
surviving entity; or
     (b) during any period of 12 consecutive calendar months, commencing on the
original issuance date of this Warrant, the ceasing of the Continuing Directors
to constitute a majority of the Board of Directors; or
     (c) the Company conveys, sells, transfers or leases all or substantially
all of its assets to another Person; or;
     (d) a Termination of Trading; or
     (e) the holders of the Common Stock approve any plan or proposal for the
liquidation or dissolution of the Company.
For the purpose of this definition only, “person” includes any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Exchange Act.
          “Investor Rights Agreement” means the Investor Rights Agreement, dated
___, 2009, between the Company and Paulson & Co., Inc., on behalf of the several
investment funds and accounts managed by it.
          “Market Disruption Event” means:
     (a) a failure by the principal market on which the Common Stock is listed
or approved for trading to open for trading during its regular trading session;
or
     (b) the occurrence or existence for more than a one half-hour period in the
aggregate on any Scheduled Trading Day of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
principal market on which the Common Stock is listed or approved for trading or
otherwise) in the shares of the Common Stock or in any options, contracts or
future contracts relating to shares of the Common Stock, and such suspension or
limitation occurs or exists at any time before 1:00 p.m., New York City time, on
such day.
          “open of business” means 9:00 a.m., New York City time.
          “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint-stock corporation,
limited liability company, limited liability partnership or trust.
          “Reference Property” shall have the meaning set forth in Section 13.
          “Regulatory Approvals” means, with respect to the Warrantholder, the
receipt of approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, (x) the Hart-Scott-Rodino Antitrust

4



--------------------------------------------------------------------------------



 



Improvements Act of 1976 and the rules and regulations thereunder or the
competition or merger control laws of other jurisdictions or (y) all insurance
statutes and regulations applicable to the direct and indirect insurance company
subsidiaries of the Company, in each case to the extent applicable and necessary
to permit the Warrantholder to exercise this Warrant, in whole or in part, and
own the Shares purchased thereby.
          “Reorganization Event” has the meaning set forth in Section 13.
          “Restricted Ownership Percentage” has the meaning set forth in
Section 3A(C).
          “Scheduled Trading Day” means any day that is scheduled to be a
Trading Day on the principal U.S. national or regional securities exchange or
market on which the Common Stock is listed or admitted for trading; provided,
that if the Common Stock is not listed or traded, “Scheduled Trading Day” shall
mean any Business Day.
          “SEC” means the U.S. Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
          “Shares” has the meaning set forth in Section 2.
          “Spin-Off” has the meaning set forth in Section 12(C).
          “Spin-Off Valuation Period” has the meaning set forth in
Section 12(C).
          “Stock and Warrant Purchase Agreement” means the Stock and Warrant
Purchase Agreement, dated as of October 13, 2009, between the Company and the
Purchaser, including all schedules and exhibits thereto
          “Subsidiary” means, with respect to any person, any corporation,
partnership, limited liability company, limited liability partnership, joint
venture, trust, association or other unincorporated organization of which or in
which such person and such person’s Subsidiaries own directly or indirectly more
than 50% of (a) the combined voting power of all classes of stock having general
voting power under ordinary circumstances to elect a majority of the board of
directors, if it is a corporation; (b) the voting or managing interests (which
shall mean the general partner in the case of a partnership), if it is a
partnership, joint venture or similar entity; (c) the beneficial interest, if it
is a trust, association or other unincorporated organization; or (d) the
membership interest, if it is a limited liability company.
          “Termination of Trading” means any time that the Common Stock ceases
to be listed for trading on any of the New York Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or any of their respective
successors).
          “TO Expiration Date” has the meaning set forth in Section 12(E).
          “TO Expiration Time” has the meaning set forth in Section 12(E).

5



--------------------------------------------------------------------------------



 



          “Trading Day” means a day on which (a) there is no Market Disruption
Event and (b)(i) trading in the Common Stock generally occurs on the New York
Stock Exchange, or if the Common Stock is not listed on the New York Stock
Exchange, then as generally occurs on the principal U.S. national or regional
securities exchange on which the Common Stock is then traded, or (ii) if the
Common Stock is not listed or approved for trading on the New York Stock
Exchange or another U.S. national or regional securities exchange; provided,
that if the Common Stock is not so listed or traded, “Trading Day” shall mean
any Business Day.
          “Trigger Event” has the meaning set forth in Section 12(C).
          “unit of Reference Property” shall have the meaning set forth in
Section 13.
          “Warrantholder” has the meaning set forth in Section 2.
          “Warrant” means this Warrant, issued pursuant to the Stock and Warrant
Purchase Agreement.
     2. Number of Shares; Exercise Price. This certifies that, for value
received, [NAME OF WARRANTHOLDER] (the “Warrantholder”) is entitled, upon the
terms and subject to the conditions hereinafter set forth, to acquire from the
Company, in whole or in part, subject to receipt of Regulatory Approval (or, in
the case of any required insurance regulatory approvals, upon entry into
mutually agreed alternative arrangements (such as delivery of the Shares into an
escrow account or voting trust) permitting exercise of this Warrant pending
receipt of any required insurance regulatory approvals) and in compliance with
the limitations on exercise set forth in Section 3A, up to an aggregate of [ ]
fully paid and non-assessable shares of Common Stock (the “Shares”), at a
purchase price per Share equal to the Exercise Price.
     3. Exercise of Warrant; Term. Subject to Section 2 and Section 3A, and to
the extent permitted by applicable laws and regulations, the right to purchase
the Shares represented by this Warrant is exercisable, in whole or in part, by
the Warrantholder, at any time or from time to time (i) after the earlier to
occur of (x) the open of business on June 30, 2013, or (y) receipt of a notice
of a Fundamental Change as provided in Section 17 from the Company following a
Fundamental Change, (ii) but in no event later than the close of business on
December 30, 2016 (the “Expiration Time”), by:
     (1) the surrender of this Warrant and Notice of Exercise annexed hereto,
duly completed and executed on behalf of the Warrantholder, at the office of the
Company in Carmel, Indiana (or such other office or agency of the Company in the
United States as it may designate by notice in writing to the Warrantholder at
the address of the Warrantholder appearing on the books of the Company), and
     (2) payment of the aggregate Exercise Price for the number of Shares
thereby purchased, at the election of the Warrantholder, in one of the following
manners:
     (i) by tendering in cash, by certified or cashier’s check or by wire
transfer payable to the order of the Company; or

6



--------------------------------------------------------------------------------



 



     (ii) by having the Company withhold a number of shares of Common Stock
issuable upon exercise of this Warrant equal in value to the aggregate Exercise
Price as to which this Warrant is so exercised based on the Closing Sale Price
of the Common Stock on the Trading Day prior to the date on which this Warrant
and the Notice of Exercise are delivered to the Company.
          In the event this Warrant is surrendered for exercise in respect of
less than all the Shares issuable on such exercise at any time prior to the
Expiration Time, the Warrantholder will be entitled to receive from the Company
within a reasonable time, and in any event not exceeding three Business Days
following such Exercise Date, a new Warrant in substantially identical form for
the purchase of the number of Shares equal to the difference between the number
of Shares subject to this Warrant and the number of Shares as to which this
Warrant is so exercised, in which case such surrendered Warrant shall be
cancelled. Notwithstanding anything to the contrary set forth herein, upon
exercise of any portion of this Warrant in accordance with the terms hereof, the
Warrantholder shall not be required to physically surrender this Warrant to the
Company unless such Warrantholder is purchasing the full number of Shares
represented by this Warrant, in which case the Warrantholder shall promptly
surrender this Warrant to the Company. The Warrantholder and the Company shall
each maintain records showing the number of Shares so exercised and issued
hereunder and the dates of such exercises or shall use such other method,
reasonably satisfactory to the Warrantholder and the Company, so as not to
require physical surrender of this Warrant upon each such exercise. In the event
of any dispute or discrepancy, such records of the Company establishing the
number of Shares to which the Warrantholder is entitled shall be controlling and
determinative in the absence of demonstrable error. Notwithstanding the
foregoing, if this Warrant is exercised as aforesaid, the Warrantholder may not
transfer or assign this Warrant unless such Warrantholder first physically
surrenders this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon order of the Warrantholder a new Warrant of like tenor,
registered on the books of the Company as the Warrantholder may reasonably
request, representing the number of Shares not then exercised. The Warrantholder
and any permitted assignee, by acceptance of this Warrant or a new Warrant,
acknowledge and agree that, by reason of the provisions of this Section 3,
following exercise of any portion of this Warrant, the number of Shares
represented by this Warrant may be less than the number of Shares set forth on
the face hereof.
     3A. Limitations on Exercise.
     (A) Section 382. This Warrant shall not be exercisable by the Warrantholder
to the extent that the exercise hereof would cause the Warrantholder to become,
directly or indirectly, a “5-percent shareholder” (as such term is used in
Section 382 of the Code and the Treasury regulations promulgated thereunder),
unless the Warrantholder has received prior approval of the Board of Directors.
     (B) 9.9% Limitation. Except with respect to Section 3A(C) below, the number
of Shares issuable to the Warrantholder upon exercise hereof shall not, when
added to the total number of shares of Common Stock deemed beneficially owned by
such Warrantholder at such time (other than by virtue of the ownership of
securities or rights to acquire securities (including the Shares) that have
limitations on the Warrantholder’s right to convert, exercise or purchase

7



--------------------------------------------------------------------------------



 



similar to the limitation set forth herein), as determined pursuant to the rules
and regulations promulgated under Section 13(d) of the Exchange Act, including
all shares of Common Stock deemed beneficially owned (other than by virtue of
the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitations set forth herein) at such time by persons that would be aggregated
for purposes of determining whether a “group” exists under Section 13(d) of the
Exchange Act, exceed 9.9% of the total issued and outstanding shares of the
Common Stock (the “Restricted Ownership Percentage”). Warrantholder shall have
the right (x) at any time and from time to time to reduce its Restricted
Ownership Percentage immediately upon notice to the Company and (y) (subject to
waiver) at any time and from time to time, to increase its Restricted Ownership
Percentage immediately in the event of the announcement as pending or planned,
of a Fundamental Change.
     (C) The foregoing Section 3A(B) shall not apply to the extent that the
Warrantholder is subject to Section 16(a) of the Exchange Act, without regard to
the aggregate number of shares of Common Stock issuable upon exercise of this
Warrant or issuable upon conversion or exercise of other securities or
instruments containing limitations on the Warrantholder’s right to convert,
exercise or purchase shares of Common Stock similar to the limitation set forth
in Section 3A(B) above.
     (D) The Company may rely, without limitation, solely upon receipt of any
Notice of Exercise by the Warrantholder hereunder as sufficient evidence of the
inapplicability of each of the limitations to exercise set forth in this
Section 3A. The Company shall not be liable to the Warrantholder or any other
Person for any breach of the provisions of this Section 3A resulting from
actions the Company is otherwise required to take in connection with any
exercise of all or any part of this Warrant in reliance on a Notice of Exercise
delivered by the Warrantholder.
     4. Reservation of Shares; Shares to Be Fully Paid; Listing of Shares.
     (A) The Company shall at all times reserve and keep available, out of its
authorized but unissued Common Stock, a sufficient number of shares of Common
Stock to satisfy the exercise of this Warrant from time to time as this Warrant
is presented for exercise in accordance with the terms of this Warrant. The
Company hereby represents and warrants that any Shares issued upon the exercise
of this Warrant in accordance with the terms of this Warrant will be duly
authorized, validly issued, fully paid and non-assessable and free and clear of
preemptive rights.
     (B) The person(s) in whose name(s) any Shares so issued, as designated by
the Warrantholder, will be deemed to be the holder(s) of record of such Shares
as of the close of business on the Exercise Date, notwithstanding that the stock
transfer books of the Company may then be closed or certificates representing
such Shares may not be actually delivered on such date; provided, however, that
if such Exercise Date occurs after the Ex-Dividend Date of an event that
requires an adjustment to the Exercise Price and on or prior to the record date
for such event, the person in whose name any Shares so issued upon exercise will
be deemed to be the holder of record of such Shares as of the open of business
on the Business Day immediately following the record date for such event.

8



--------------------------------------------------------------------------------



 



     (C) Certificates for Shares issued upon exercise of this Warrant will be
issued in such name(s) as the Warrantholder may designate and will be delivered
to such named person(s) within a reasonable time, not to exceed three Business
Days after any Exercise Date; provided, however, that the delivery of the
certificates representing such Shares will be delayed until the Business Day
immediately following the record date for an event that requires an adjustment
to the Exercise Price if such Business Day is later than three Business Days
after the applicable Exercise Date.
     (D) If at any time the Company’s Common Stock shall be listed on any
national securities exchange or automated quotation system, the Company will use
reasonable best efforts to list, and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, any Shares
issuable upon exercise.
     5. No Fractional Shares or Scrip. Any exercise of this Warrant shall be for
a whole number of Shares. No fractional Shares or scrip representing fractional
Shares shall be issued upon any exercise of this Warrant. Upon exercise of this
Warrant, if the Shares that the Warrantholder shall be entitled to receive
include a fractional share of Common Stock, the Company will increase the number
of Shares issuable to the next whole number of Shares.
     6. No Rights as Warrantholder; Transfer Books. This Warrant does not
entitle the Warrantholder to any voting rights or other rights as holder of
Common Stock of the Company prior to the date of exercise hereof. The Company
will at no time close its transfer books against transfer of this Warrant in any
manner which interferes with the timely exercise of this Warrant.
     7. Taxes on Shares Issued. The Company shall pay any documentary, stamp or
similar issue or transfer tax due on the issue or delivery of Shares on exercise
of this Warrant pursuant hereto; provided, however, that if such documentary,
stamp or similar issue or transfer tax is due because the Warrantholder has
requested that the Shares be issued in a name other than that of the
Warrantholder or an affiliate of the Warrantholder, then such taxes shall be
paid by such Warrantholder, and the Company shall not be required to issue or
deliver any stock certificate representing the Shares unless and until such
Warrantholder shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax have been
paid.
     8. Transfer/Assignment.
     (A) Subject to compliance with clause (B) of this Section 8, this Warrant
and all rights hereunder are transferable, in whole or in part, upon the books
of the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant or new warrants shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
or names of one or more transferees, upon surrender of this Warrant, duly
endorsed, to the office or agency of the Company described in Section 2. All
expenses (other than issue or transfer taxes) and other charges payable in
connection with the preparation, execution and delivery of the new warrants
pursuant to this Section 8 shall be paid by the Company.

9



--------------------------------------------------------------------------------



 



     (B) Notwithstanding the foregoing, this Warrant and any rights hereunder,
and any Shares issued upon exercise of this Warrant, shall be subject to the
applicable restrictions as set forth in the Investor Rights Agreement.
     (C) If and for so long as required by the Investor Rights Agreement, this
Warrant Certificate, and any Shares issued upon exercise of this Warrant, shall
contain a legend as set forth in Section 2.2 of the Investor Rights Agreement.
     9. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Shares. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.
     10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of an indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.
     11. Rule 144 Information. The Company agrees, at all times after the
execution and delivery of this Warrant and until one year after the Expiration
Time, to use its reasonable best efforts to:
          (i) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) under the Securities Act or any similar
or analogous rule promulgated under the Securities Act;
          (ii) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act;
          (iii) not terminate its status as an issuer required to file reports
under the Exchange Act (even if the Exchange Act or the rules and regulations
thereunder would permit such termination); and
          (iv) furnish to the Warrantholder forthwith upon request a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act; a copy of the most recent annual or quarterly
report of the Company; and such other reports and documents as the Warrantholder
may reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration.
     12. Adjustment of Exercise Price. The Exercise Price shall be adjusted from
time to time by the Company if any of the following events occurs, except that
no adjustment to the

10



--------------------------------------------------------------------------------



 



Exercise Price shall be made if the Warrantholder participates at the same time
and upon the same terms as holders of the Common Stock and solely as a result of
holding this Warrant, in any of the transactions described in this Section 12.
     (A) If the Company pays a dividend or effects a distribution on the Common
Stock exclusively in shares of its Common Stock to all or substantially all
holders of the Common Stock, or if the Company subdivides or combines the shares
of Common Stock, the Exercise Price shall be adjusted based on the following
formula:
(EQUATION) [c54007c5400701.gif]
where,

             
 
  P   =   the Exercise Price in effect immediately prior to the open of business
on the Ex-Dividend Date of such dividend or distribution, or immediately prior
to the open of business on the effective date of such share subdivision or share
combination, as applicable;
 
           
 
  P'   =   the Exercise Price in effect immediately after the open of business
on such Ex-Dividend Date, or immediately after the open of business on such
effective date, as the case may be;
 
           
 
  OS   =   the number of shares of Common Stock outstanding immediately prior to
the open of business on such Ex-Dividend Date, or immediately prior to the open
of business on such effective date, as the case may be; and
 
           
 
  OS'   =   the number of shares of Common Stock outstanding immediately after
such dividend or distribution, or immediately after such effective date, as the
case may be.

          Any adjustment made under this Section 12(A) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the open of business on the effective date
for such share subdivision or share combination. If any dividend or distribution
of the type described in this Section 12(A) is declared but not so paid or made,
or any share subdivision or share combination of the type described in this
Section 12(A) is announced but the outstanding shares of Common Stock are not
subdivided or combined, as the case may be, the Exercise Price shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, or not to subdivide or
combine the outstanding shares of Common Stock, as the case may be, to the
Exercise Price that would then be in effect if such dividend, distribution,
share subdivision or share combination had not been declared or announced.
     (B) If the Company distributes to all or substantially all holders of its
Common Stock any rights, options or warrants that allow the holders to purchase
(for a period expiring within 60 days) shares of Common Stock at a price per
share less than the average of the Closing Sale Prices for the 10 consecutive
Trading Day period ending on, and including, the Trading Day

11



--------------------------------------------------------------------------------



 



immediately preceding the date of announcement of such distribution, the
Exercise Price shall be adjusted based on the following formula:
(EQUATION) [c54007c5400702.gif]
where,

             
 
  P   =   the Exercise Price in effect immediately prior to the open of business
on the Ex-Dividend Date for such distribution;
 
           
 
  P'   =   the Exercise Price in effect immediately after the open of business
on such Ex-Dividend Date;
 
           
 
  OS   =   the number of shares of Common Stock outstanding immediately prior to
the open of business on such Ex-Dividend Date;
 
           
 
  N   =   the number of additional shares of Common Stock issuable pursuant to
such rights, options or warrants;
 
           
 
  PP   =   the per-share offering price payable to exercise such rights, options
or warrants for the additional shares, plus the per-share consideration (if any)
the Company receives for such rights, options or warrants; and
 
           
 
  M   =   the average of the Closing Sale Prices over the 10 consecutive Trading
Day period ending on, and including, the Trading Day immediately preceding the
date of announcement of such distribution.

          Any adjustment made under this Section 12(B) shall be made
successively whenever any such rights, options or warrants are issued and shall
become effective immediately after the open of business on the Ex-Dividend Date
for such issuance. To the extent any such rights, options or warrants are not
exercised prior to their expiration, the Exercise Price shall be readjusted to
the Exercise Price that would then be in effect had the adjustment in the
Exercise Price with respect to the distribution of such rights, options or
warrants been made on the basis of delivery of only the number of such rights,
options or warrants actually exercised prior to their expiration. If such
rights, options or warrants are not so distributed, the Exercise Price shall be
adjusted to the Exercise Price that would then be in effect if such Ex-Dividend
Date for such distribution had not occurred.
          For purposes of this Section 12(B), in determining whether any rights,
options or warrants entitle the holders to subscribe for or purchase shares of
the Common Stock at less than such average of the Closing Sale Prices for the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement for such distribution, and in
determining the aggregate offering price of such shares of the Common Stock,
there shall be taken into account any consideration received by the Company for
such rights, options or warrants and any amount payable on exercise or
conversion thereof, the value of such consideration, if other than cash, to be
determined by the Board of Directors.

12



--------------------------------------------------------------------------------



 



     (C) If the Company pays dividends or distributes to all or substantially
all holders of the Common Stock consisting of its debt, securities, assets or
rights to purchase securities of the Company, excluding:
          (i) dividends or distributions as to which an adjustment was or will
be effected pursuant to Section 12(A);
          (ii) distributions of rights, options or warrants as to which an
adjustment was or will be effected pursuant to Section 12(B);
          (iii) dividends or distributions paid exclusively in cash as to which
an adjustment was or will be made pursuant to Section 12(D);
          (iv) dividends or distributions in connection with a Reorganization
Event covered by Section 13; and
          (v) any Spin-Off as to which the provisions set forth below in this
Section 12(C) shall apply,
(any of such debt, securities, assets or rights to purchase securities of the
Company, the “Distributed Property”), then the Exercise Price shall be adjusted
based on the following formula:
(EQUATION) [c54007c5400703.gif]
where,

             
 
  P   =   the Exercise Price in effect immediately prior to the open of business
on the Ex-Dividend Date for such distribution;
 
           
 
  P'   =   the Exercise Price in effect immediately after the open of business
on such Ex-Dividend Date;
 
           
 
  M   =   the average of the Closing Sale Prices over the 10 consecutive Trading
Day period ending on, and including, the Trading Day immediately preceding such
Ex-Dividend Date; and
 
           
 
  F   =   the Fair Market Value of the portion of the Distributed Property
distributed in respect of each share of the Common Stock immediately prior to
the open of business on the Ex-Dividend Date for such distribution.

          If the Board of Directors determines the “F” (as defined above) of any
distribution for purposes of this Section 12(C) by reference to the actual or
when-issued trading market for any securities, it shall in doing so consider the
prices in such market over the same period used in computing the Closing Sale
Prices over the 10 consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Ex-Dividend Date for such distribution.

13



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if “F” (as defined above) is equal to or greater
than “M” (as defined above), in lieu of the foregoing adjustment, the
Warrantholder shall thereafter be entitled to receive (without having to
exercise the Warrant), at the same time and upon the same terms as holders of
the Common Stock receive the Distributed Property, the amount and kind of the
Distributed Property that such Warrantholder would have received had such
Warrantholder owned a number of shares of Common Stock on the Ex-Dividend Date
for the distribution equal to the number of Shares such Warrantholder would have
received if such Warrantholder had exercised this Warrant on such Ex-Dividend
Date (with reference to the Exercise Price then in effect).
          Any adjustment made under the above portion of Section 12(C) shall
become effective immediately after the open of business on the Ex-Dividend Date
for such distribution. If such distribution is not so paid or made, the Exercise
Price shall be immediately readjusted, effective as of the date the Board of
Directors determines not to pay such dividend or distribution, to the Exercise
Price that would then be in effect if such distribution had not been declared.
          With respect to an adjustment pursuant to this Section 12(C) where
there has been a payment of a dividend or other distribution on the Common Stock
to all or substantially all holders of the Common Stock in shares of Capital
Stock of any class or series, or similar equity interest, of or relating to a
Subsidiary or other business unit of the Company, where such Capital Stock or
similar equity interest is listed or quoted (or will be listed or quoted upon
consummation of the transaction) on a national securities exchange or reasonably
comparable non-U.S. equivalent (a “Spin-Off”), the Exercise Price shall be
adjusted based on the following formula:
(EQUATION) [c54007c5400704.gif]
where,

             
 
  P   =   the Exercise Price in effect immediately prior to the open of business
on the Ex-Dividend Date for the Spin-Off;
 
           
 
  P'   =   the Exercise Price given effect immediately after the open of
business on such Ex-Dividend Date;
 
           
 
  F   =   the average of the Closing Sale Prices of the Capital Stock or similar
equity interest distributed to holders of the Common Stock applicable to one
share of Common Stock over the first 10 consecutive Trading Day period
immediately following, and including, the effective date of the Spin-Off (the
“Spin-Off Valuation Period”); and
 
           
 
  MP   =   the average of the Closing Sale Prices over the Spin-Off Valuation
Period.

          The adjustment to the Exercise Price under the preceding paragraph
shall occur immediately after the open of business on the day after the last day
of the Spin-Off Valuation Period, but will be given effect as of the open of
business on the Ex-Dividend Date for the Spin-Off.

14



--------------------------------------------------------------------------------



 



If the effective date of the Spin-Off is less than 10 Trading Days prior to, and
including, the Expiration Date, references in the portion of this Section 12(C)
related to Spin-Offs to 10 Trading Days shall be deemed replaced, for purposes
of calculating the Exercise Price, with such lesser number of Trading Days as
have elapsed from, and including, such effective date of the Spin-Off to, and
including, the Expiration Date. For purposes of determining the Exercise Price
in respect of any exercise during the 10 Trading Day period commencing on the
effective date of any Spin-Off, references within the portion of this
Section 12(C) related to Spin-Offs to 10 Trading Days shall be deemed replaced
with such lesser number of Trading Days as have elapsed from, and including, the
effective date of such Spin-Off to, but excluding, the relevant Exercise Date.
          For the purposes of this Section 12(C), rights, options or warrants
distributed by the Company to all or substantially all of the holders of the
Common Stock entitling them to acquire securities of the Company (either
initially or under certain circumstances), which rights, options or warrants,
until the occurrence of a specified event or events (a “Trigger Event”):
     (1) are deemed to be transferred with such shares of Common Stock;
     (2) are not exercisable; and
     (3) are also issued in respect of future issuances of Common Stock,
          shall be deemed not to have been distributed for purposes of this
Section 12(C) (and no adjustment to the Exercise Price under Section 12(C) will
be required) until the occurrence of the earliest Trigger Event, whereupon such
rights, options or warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Exercise Price shall be made
under this Section 12(C). If any such right, option or warrant, including any
such existing rights, options or warrants distributed prior to the date of this
Warrant, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date of such deemed distribution (in which case the original rights,
options or warrants shall be deemed to terminate and expire on such date without
exercise by any of the holders). In addition, in the event of any distribution
or deemed distribution of rights, options or warrants, or any Trigger Event or
other event (of the type described in the preceding sentence) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Exercise Price under this Section 12(C) was made,
     (1) in the case of any such rights, options or warrants which shall all
have been redeemed or purchased without exercise by any holders thereof, upon
such final redemption or repurchase (x) the Exercise Price shall be readjusted
as if such rights, options or warrants had not been issued and (y) the Exercise
Price shall then again be readjusted to give effect to such distribution, deemed
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or purchase price received by
holders of Common Stock with respect to such rights, options or warrants
(assuming each such holder had retained such rights, options or warrants), made
to all holders of Common Stock as of the date of such redemption or purchase,
and

15



--------------------------------------------------------------------------------



 



     (2) in the case of such rights, options or warrants which shall have
expired or been terminated without exercise by any holders thereof, the Exercise
Price shall be readjusted as if such rights, options and warrants had not been
issued.
          For purposes of this Section 12(C) and subsections (A) and (B) of this
Section 12, any dividend or distribution to which this Section 12(C) applies and
which also includes one or both of:
     (a) a dividend or distribution of shares of Common Stock to which
Section 12(A) applies (the “Clause A Distribution”); and
     (b) a dividend or distribution of rights, options or warrants to which
Section 12(B) applies (the “Clause B Distribution”), then
     (I) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 12(C) applies (the “Clause C Distribution”) and any Exercise
Price adjustment required by this Section 12(C) with respect thereto shall then
be made, and
     (II) the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Exercise Price adjustment
required by Section 12(A) and Section 12(B) with respect thereto shall then be
made,
     except that, if determined by the Company,
     (I) the “Ex-Dividend Date” of the Clause A Distribution and the Clause B
Distribution shall be deemed to be the Ex-Dividend Date of the Clause C
Distribution and
     (II) any shares of Common Stock included in the Clause A Distribution or
Clause B Distribution shall be deemed not to be “outstanding immediately prior
to the open of business on such Ex-Dividend Date or such effective date” within
the meaning of Section 12(A) or “outstanding immediately prior to the open of
business on such Ex-Dividend Date” within the meaning of Section 12(B).
     (D) If the Company makes any distribution of cash to all or substantially
all holders of the Common Stock, the Exercise Price shall be adjusted based on
the following formula:
(EQUATION) [c54007c5400705.gif]
where,

             
 
  P   =   the Exercise Price in effect immediately prior to the open of business
on the Ex-Dividend Date for such distribution;

16



--------------------------------------------------------------------------------



 



             
 
  P'   =   the Exercise Price in effect immediately after the open of business
on such Ex-Dividend Date;
 
           
 
  SP   =   the average of the Closing Sale Prices over the 10 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding such Ex-Dividend Date; and
 
           
 
  C   =   the amount in cash per share that the Company distributes to holders
of the Common Stock.

          Any adjustment pursuant to this Section 12(D) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution. Notwithstanding the foregoing, if “C” (as defined above) is
equal to or greater than “SP” (as defined above), in lieu of the foregoing
adjustment, the Warrantholder shall thereafter be entitled to receive (without
having to exercise this Warrant), at the same time and upon the same terms as
the holders of the Common Stock receive the cash distribution, the amount of
cash that such Warrantholder would have received had such Warrantholder owned a
number of shares of Common Stock on the Ex-Dividend Date for the distribution
equal to the number of Shares such Warrantholder would have received if such
Warrantholder had exercised this Warrant on such Ex-Dividend Date (with
reference to the Exercise Price then in effect).
          If such distribution is not so paid, the Exercise Price shall be
immediately readjusted, effective as of the date the Board of Directors
determines not to pay such dividend or distribution, to the Exercise Price that
would then be in effect if such distribution had not been declared.
     (E) If the Company or any of its Subsidiaries make a payment to all or
substantially all holders of the Common Stock in respect of a tender offer or
exchange offer, other than an odd-lot offer, by the Company or any of its
Subsidiaries for the Common Stock, to the extent that the cash and value of any
other consideration included in the payment per share of the Common Stock
exceeds the average of the Closing Sale Prices over the 10 consecutive Trading
Day period commencing on, and including, the Trading Day following the last date
on which tenders or exchanges may be made pursuant to such tender or exchange
offer (the “TO Expiration Date”), the Exercise Price shall be adjusted based on
the following formula:
(EQUATION) [c54007c5400706.gif]
where,

             
 
  P   =   the Exercise Price in effect immediately prior to the open of business
on the Trading Day immediately following the TO Expiration Date;
 
           
 
  P'   =   the Exercise Price given effect immediately after the open of
business on the Trading Day following the TO Expiration Date;

17



--------------------------------------------------------------------------------



 



             
 
  F   =   the Fair Market Value of the aggregate consideration payable in such
tender offer or exchange offer (up to any maximum amount specified in the terms
of the tender or exchange offer) for all shares of Common Stock the Company or
any of its Subsidiaries purchase in such tender or exchange offer, such Fair
Market Value to be measured as of the expiration time of the tender or exchange
offer (the “TO Expiration Time”);
 
           
 
  OS   =   the number of shares of Common Stock outstanding immediately prior to
the TO Expiration Time (prior to giving effect to the purchase of any shares of
Common Stock accepted for purchase or exchange in such tender or exchange
offer);
 
           
 
  OS'   =   the number of shares of Common Stock outstanding immediately after
the TO Expiration Time (after giving effect to the purchase of all shares of
Common Stock accepted for purchase or exchange in such tender or exchange
offer); and
 
           
 
  SP   =   the average of the Closing Sale Prices over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day following the
TO Expiration Date.

          The adjustment to the Exercise Price under this Section 12(D) shall
occur immediately after the open of business on the 11th Trading Day following
the TO Expiration Date, but will be given effect at the open of business on the
Trading Day following the TO Expiration Date. If the Trading Day following the
TO Expiration Date is less than 10 Trading Days prior to, and including, the
Expiration Date, references within this Section 12(E) to 10 Trading Days shall
be deemed replaced, for purposes of calculating the Exercise Price, with such
lesser number of Trading Days as have elapsed from, and including, the Trading
Day following the TO Expiration Date to, and including, the Expiration Date. For
purposes of determining the Exercise Price in respect of any exercise of this
Warrant during the 10 Trading Days commencing on the Trading Day following the
TO Expiration Date, references within this Section 12(E) to 10 Trading Days
shall be deemed replaced with such lesser number of Trading Days as have elapsed
from, and including, the Trading Day following the TO Expiration Date to, but
excluding, such Exercise Date.
     (F) The Company from time to time may decrease the Exercise Price by any
amount for a period of at least 20 Business Days; provided that the Board of
Directors shall have made a determination that such decrease would be in the
best interests of the Company (which determination shall be conclusive) and such
decrease is irrevocable during such period. Whenever the Exercise Price is
decreased pursuant to this Section 12(F), the Company shall mail to the
Warrantholder a notice of the decrease at least ten calendar days prior to the
date the decreased Exercise Price takes effect, and such notice shall state the
decreased Exercise Price and the period during which it will be in effect.
     (G) The Company may (but shall not be required to) decrease the Exercise
Price, in addition to any adjustments pursuant to clause (A), (B), (C), (D) and
(E) of this Section 12, if the

18



--------------------------------------------------------------------------------



 



Board of Directors considers such decrease to be advisable to avoid or diminish
any income tax to holders of Common Stock, or rights to acquire shares of Common
Stock, in connection with any dividend or distribution of shares of Common Stock
(or rights to acquire shares of Common Stock) or similar event. If the Company
pays U.S. federal withholding tax in respect of any adjustment to the Exercise
Price pursuant to this Section 12, it may, at its option, set off such payments
against any other payments otherwise due to a Warrantholder (including any
actual cash dividends or distributions subsequently made with respect to Shares
received upon exercise of this Warrant).
     (H) If, with respect to any exercise of this Warrant:
          (i) any distribution or transaction described in clause (A), (B), (C),
(D) and (E) of this Section 12 has not yet resulted in an adjustment to the
Exercise Price on a given Trading Day prior to the Expiration Time; and
          (ii) any Shares deliverable upon exercise of this Warrant in respect
of such Trading Day are not entitled to participate in the relevant distribution
or transaction (because they were not held on a related record date or
otherwise);
          then the Exercise Price in respect of such Trading Day shall be
adjusted to reflect the relevant distribution or transaction.
     (I) All calculations under this Section 12 shall be made by the Company and
shall be made to the nearest cent.
     (J) No adjustment shall be required to be made for the Company’s issuance
of shares of Common Stock or any securities convertible into or exchangeable for
shares of Common Stock or rights to purchase shares of Common Stock or such
convertible or exchangeable securities, other than as provided in this
Section 12.
     (K) The Company shall not take any action that would result in any
adjustment to the Exercise Price, pursuant to the provisions of this Section 12,
in such a manner as to result in the reduction of the Exercise Price to less
than the par value per share of the Common Stock. If an adjustment in Exercise
Price made hereunder would reduce the Exercise Price to an amount below par
value of the Common Stock, then such adjustment in Exercise Price made hereunder
shall reduce the Exercise Price to the par value of the Common Stock.
     (L) Whenever the Exercise Price is adjusted as provided in this Section 12,
the Company shall promptly file at the principal office of the Company a
statement setting forth the Exercise Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment, and the Company
shall prepare a notice of such adjustment of the Exercise Price setting forth
the adjusted Exercise Price and the date on which each adjustment becomes
effective and shall mail such notice to the Warrantholder. Failure to deliver
such notice shall not affect the legality or validity of any such adjustment.
     (M) For purposes of this Section 12, the number of shares of Common Stock
at any time outstanding shall not include shares held in the treasury of the
Company so long as the Company does not pay any dividend or make any
distribution on shares of Common Stock held in the treasury of the Company, but
shall include shares issuable in respect of scrip certificates issued in lieu of
fractions of shares of Common Stock.

19



--------------------------------------------------------------------------------



 



     (N) Notwithstanding anything to the contrary in this Section 12, no
adjustment to the Exercise Price shall be made:
          (i) upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Company’s securities and the investment of additional optional
amounts in shares of Common Stock under any plan;
          (ii) upon the issuance of any shares of Common Stock or options or
rights to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan or program of the Company;
          (iii) for ordinary course of business stock repurchases (including,
without limitation, structured or derivative transactions) pursuant to a stock
repurchase program approved by the Board of Directors;
          (iv) upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection (N) of Section 12 and outstanding as
of the date hereof; or
          (v) in connection with a change in the par value of the Common Stock.
     (O) If the Company adopts a stockholder rights plan under which the Company
issues rights providing that each share of Common Stock issued upon conversion
of the Warrant, at any time prior the distribution of separate certificates
representing such rights, will be entitled to receive such rights, then there
shall be no adjustment to the Exercise Price as a result of (i) the issuance of
such rights, (ii) the distribution of separate certificates representing such
rights, (iii) the exercise or redemption of such rights in accordance with any
rights agreement, or (iv) the termination or invalidation of any such rights.
However, each Share, if any, issued upon exercise of this Warrant shall be
entitled to receive the appropriate number of rights, if any, and the
certificates representing Shares issued upon such exercise shall bear such
legends, if any, in each case, as may be provided by the terms of the Investor
Rights Agreement, as the same may be amended from time to time. Notwithstanding
the foregoing, if prior to any conversion such rights have separated from the
shares of Common Stock in accordance with the provisions of the applicable
stockholder rights agreement, the Exercise Price shall be adjusted at the time
of separation as if the Company had distributed to all holders of the Common
Stock its debt, securities, assets or rights to purchase securities of the
Company as described in Section 12(C), subject to readjustment in the event of
the expiration, termination or redemption of such rights.
     (P) No adjustment in the Exercise Price will be required unless the
adjustment would require an increase or decrease of more than 1% of the
applicable Exercise Price. If the adjustment is not made because the adjustment
does not change the applicable Exercise Price by more than 1%, then the
adjustment that is not made will be carried forward and taken into account in
any future adjustment. Notwithstanding the foregoing, all such carried forward

20



--------------------------------------------------------------------------------



 



adjustments shall be made with respect to the Shares issuable upon exercise of
this Warrant when they add up to 1%.
     (Q) If, during a period applicable for calculating the Closing Sale Price
of the Common Stock or any other security, an event occurs that requires an
adjustment to the Exercise Price, the Closing Sale Price of such security shall
be calculated for such period in a manner reasonably determined by the Company
to appropriately reflect the impact of such event on the price of such security
during such period. Whenever any provision of this Section 12 requires a
calculation of an average of Closing Sale Prices of Common Stock or any other
security over multiple days, appropriate adjustments shall be made to account
for any adjustment to the Exercise Price that becomes effective, or any event
requiring an adjustment to the Exercise Price where the Ex-Dividend Date of the
event occurs, at any time during the period during which the average is to be
calculated.
     (R) Upon any adjustment of the Exercise Price pursuant to this Section 12,
the number of Shares issuable upon exercise of this Warrant shall be
automatically adjusted to such number of Shares issuable immediately prior to
such adjustment multiplied by a fraction, the numerator of which shall be the
Exercise Price in effect immediately before such adjustment and the denominator
of which shall be the Exercise Price in effect immediately following such
adjustment (irrespective of the number of Shares set forth on the face hereof).
     13. Effect of Recapitalization, Reclassification, Consolidation, Merger or
Sale.
          In the event of:
          (i) any reclassification (including through a recapitalization) or
other change of the Common Stock;
          (ii) any consolidation, merger, combination or binding share exchange
involving the Company; or
          (iii) any sale or conveyance (including through a lease or other
transfer) to a third party of all or substantially all of the property and
assets of the Company,
in each case in which the holders of the outstanding Common Stock are entitled
to receive stock, other securities, other property or assets (including cash or
any combination thereof) (any such event, a “Reorganization Event”), then, at
the effective time of such Reorganization Event, the right of the Warrantholder
to purchase the Shares evidenced by this Warrant shall be changed into a right
to purchase the type and amount of shares of stock, other securities or other
property or assets (including cash or any combination thereof) that the
Warrantholder would have been entitled to purchase had the Warrantholder owned a
number of shares of Common Stock immediately prior to such Reorganization Event
equal to the number of Shares the Warrantholder would have received if the
Warrantholder had exercised this Warrant immediately prior to such
Reorganization Event (with reference to the Exercise Price then in effect) (the
“Reference Property”, with each “unit of Reference Property” meaning the type
and amount of Reference Property that a holder of one share of Common Stock is
entitled to receive) and, concurrently with or promptly following the effective
time of such Reorganization Event, upon the Warrantholder’s surrender of this
Warrant to the Company or the successor or purchasing

21



--------------------------------------------------------------------------------



 



person, as the case may be, pursuant to procedures comparable to those set forth
in Section 9 hereof, the Company or the successor or purchasing person, as the
case may be, shall issue in favor of the Warrantholder a new warrant or warrants
of like tenor and representing the right to purchase a number of units of
Reference Property corresponding to the number of Shares such surrendered
Warrant previously entitled the Warrantholder to purchase upon cashless or cash
exercise, and subject to the Exercise Price then in effect; provided, however,
that any Shares that the Company would have been required to deliver upon
exercise of this Warrant in accordance with Sections 3 and 4, if any, shall
instead be deliverable in the amount and type of Reference Property that a
holder of that number of shares of Common Stock would have been entitled to
receive in such Reorganization Event.
          If, as a result of the Reorganization Event, holders of the Common
Stock are entitled to receive more than a single type of consideration because
such holders have the right to elect the types of consideration they receive,
then:
          (i) the Reference Property for which this Warrant will be exercisable
will be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Common Stock that affirmatively make
such an election, and
          (ii) the unit of Reference Property for purposes of the foregoing
sentence shall refer to the consideration referred to in clause (i) attributable
to one share of Common Stock.
          The Company shall notify the Warrantholder of such weighted average as
soon as practicable after such determination is made.
          The Company shall not become a party to any such Reorganization Event
unless its terms are consistent with this Section 13. Such new warrant described
in the second immediately preceding paragraph shall provide for adjustments to
Exercise Price thereunder which shall be equivalent to the adjustments provided
for in Section 13. If, in the case of any such Reorganization Event, the
Reference Property receivable thereupon by a holder of Common Stock includes
shares of stock, securities or other property or assets (including cash or any
combination thereof) of a Person other than the successor or purchasing Person,
as the case may be, in such Reorganization Event, then such Warrant shall
additionally be executed and delivered by such other Person.
     14. Governing Law. This Warrant shall be binding upon any successors or
assigns of the Company. This Warrant shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of the State of New York (except to the extent that mandatory
provisions of Delaware law are applicable).
     15. Attorneys’ Fees. In any litigation, arbitration or court proceeding
between the Company and the Warrantholder as the holder of this Warrant relating
hereto, the prevailing party shall be entitled to reasonable attorneys’ fees and
expenses incurred in enforcing this Warrant.
     16. Amendments. This Warrant may be amended, and the observance of any term
of this Warrant may be waived, only with the written consent of the Company and
the Warrantholder.

22



--------------------------------------------------------------------------------



 



     17. Notices.
     (A) All notices hereunder shall be in writing and shall be effective:
          (i) on the day on which delivered if delivered personally or
transmitted by telex or telegram or telecopier with evidence of receipt;
          (ii) one Business Day after the date on which the same is delivered to
a nationally recognized overnight courier service with evidence of receipt; or
          (iii) five Business Days after the date on which the same is
deposited, postage prepaid, in the U.S. mail, sent by certified or registered
mail, return receipt requested, and addressed to the party to be notified at the
address indicated below for the Company, or at the address for the Warrantholder
provided to the Company, or at such other address and/or telecopy or telex
number and/or to the attention of such other person as the Company or the
Warrantholder may designate by ten-day advance written notice.
     (B) In case of any:
          (i) action by the Company or one of its Subsidiaries that would
require an adjustment in the Exercise Price pursuant to Section 12 or
Section 13;
          (ii) Reorganization Event;
          (iii) voluntary or involuntary dissolution, liquidation or winding up
of the Company or any of its Subsidiaries; or
          (iv) Fundamental Change;
then, in each case, the Company shall cause to be mailed to the Warrantholder at
the address provided to the Company as promptly as practicable a notice stating:
          (i) the date on which a record is to be taken for the purpose of such
action by the Company or one of its Subsidiaries or, if a record is not to be
taken, the date as of which the holders of Common Stock of record are to be
determined for the purposes of such action by the Company or one of its
Subsidiaries, or
          (ii) the date on which such Reorganization Event, Fundamental Change,
dissolution, liquidation or winding up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such Reorganization Event, Fundamental Change,
dissolution, liquidation or winding up.
Failure to give any such notice, or any defect therein, shall not affect the
legality or validity of such dividend (or any other distribution),
Reorganization Event, Fundamental Change, dissolution, liquidation or winding
up.

23



--------------------------------------------------------------------------------



 



     18. Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Warrantholder to an adjustment of the Exercise Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its articles of
incorporation.
     19. Entire Agreement. This Warrant and the forms attached hereto, the Stock
and Warrant Purchase Agreement, and the Investor Rights Agreement contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.
[Remainder of page intentionally left blank]

24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by a duly authorized officer.
Dated: [                    ],

              CONSECO, INC.
 
       
 
  By:    
 
       
 
      Name:  
 
      Title:
 
            Attest:
 
       
 
  By:    
 
       
 
      Name:  
 
      Title:

[Signature Page to Warrant]

 



--------------------------------------------------------------------------------



 



[Form Of Notice Of Exercise]
Date:                                         
TO: Conseco, Inc.
RE: Election to Subscribe for and Purchase Common Stock
          The undersigned, pursuant to the provisions set forth in the attached
Warrant, hereby agrees to subscribe for and purchase the number of shares of the
Common Stock set forth below covered by such Warrant. The undersigned, in
accordance with Section 3 of the Warrant, hereby agrees to pay the aggregate
Exercise Price for such shares of Common Stock in the manner set forth below. A
new warrant evidencing the remaining shares of Common Stock covered by such
Warrant, but not yet subscribed for and purchased, should be issued in the name
set forth below. If the new warrant is being transferred, an opinion of counsel
is attached hereto with respect to the transfer of such warrant.

                  Number of Shares of Common Stock:
 
           

          Method of Payment of Exercise Price (note if cashless exercise
pursuant to Section 3(ii) of the Warrant):                                 
           

                           Name and Address of Person to be Issued New Warrant:
 
                     

         
 
  Holder:    
 
       
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

 